United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3630
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota
                                        *
Christina Marie Langner,                * [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: May 15, 2001

                                 Filed: July 11, 2001
                                  ___________

Before MORRIS SHEPPARD ARNOLD, BRIGHT, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      Christina Langner contends that she was sentenced in error because the
government breached its obligations as set forth in her plea agreement. We disagree,
and affirm.

       Langner and her boyfriend were caught buying methamphetamine (meth) in
March 2000. Police soon discerned that Langner was a minor player in her boyfriend’s
St. Cloud, Minnesota drug-trafficking ring. The government therefore negotiated her
guilty plea to possessing meth with intent to distribute it, a violation of 21 U.S.C. §
841, in exchange for a reduced sentence.

      In the plea agreement, Langner admitted selling pound quantities of meth in the
previous 1½ to 2 years. The government generously agreed that it would not hold
Langner accountable for past drug sales. The government also agreed to move for a
downward departure at sentencing if Langner provided substantial assistance in solving
other crimes. Langner later assisted the government in solving a St. Cloud-area
burglary, but her other efforts to assist the government provided only stale leads.

       Before sentencing, the government moved the district court1 to depart downward,
recommending a departure of only two offense levels because Langner’s assistance had
not been particularly helpful. Langner objected to the meager extent of the
government’s proposed departure on the ground that Langner had jeopardized her life
to assist the government. Counsel also stated that Langner deserved sympathy because
she had been forced to participate in her boyfriend’s drug trafficking under duress. The
government introduced evidence debunking these claims at the hearing. While
rebutting Langner’s claims of exemplary assistance, the government alluded to
Langner’s 2-year history of dealing meth as a reason not to depart downward more than
two levels. Langner immediately objected that consideration of her prior history of
drug selling was off-limits per the plea agreement. The district court overruled
Langner’s objection, departed downward two levels, and sentenced her to serve 48
months in prison—well below the Sentencing Guideline range.

      On appeal, Langner claims that the government breached the terms of the plea
agreement and thereby inhibited the district court from departing even lower in its
sentencing determination. She contends that the plea agreement forbade the


      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.

                                          -2-
government from raising her 2-year history of dealing meth as a justification for
departing downward only two levels because, according to the agreement, the
government could not hold her accountable for any drug-trafficking other than the four
pounds charged in the indictment. Langner’s claim amounts to an argument that the
district court should have departed downward further than it did, a claim we may not
review. See United States v. McCarthy, 97 F.3d 1562, 1576-77 (8th Cir. 1996).

        Even if we could review Langner’s claim, we believe that the government did
not breach the plea agreement. The plea agreement states that “[t]he government also
agrees not to attempt to hold the defendant accountable for any controlled substances
not referenced in Count 2 [which charges the 4-kilo sale].” Plea Agreement ¶ 4. This
provision prevented the government from increasing Langner’s sentence by
amalgamating drug quantities from past meth sales to trigger a higher base offense
level. This provision did not prevent the government from urging the district court to
depart downward only slightly (rather than greatly) based upon Langner’s 2-year
history of dealing meth, because Langner stipulated to that history in the agreement
itself. Id. ¶ 1 (“The defendant admits that . . . she and [her boyfriend] had been selling
pound quantities of methamphetamine together for the previous 1 ½ to 2 years.”).

      AFFIRMED.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-